Motion, insofar as it seeks reargument, granted, and in all other respects denied, without costs. Upon reargument, original decision (33 A D 2d 951), dated January 22, 1970, adhered to. Although the Referee found the actual market value of the subject premises to be $65,000, he properly refused to grant a reduction in excess of the amount demanded in the respondent’s application to the assessors (Matter of Wright v. Commissioner of Assessment & Taxation, 242 App. Div. 886, affd. 267 N". Y. 615). Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur.